MEMORANDUM **
Prakashkumar Lallubahi Patel, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal proceedings conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, see Konstantinova v. INS, 195 F.3d 528, 529 (9th Cir.1999), and we deny the petition for review.
The BIA did not abuse its discretion in denying Patel’s second motion to reopen for failure to show prima facie eligibility for asylum and withholding of removal, where Patel’s evidence of individualized risk relates to events that occurred 17 years ago, and he failed to show how the country report on India demonstrates he will be targeted for persecution. See Konstantinova, 195 F.3d at 530.
PETITION FOR REVIEW DENIED.
THE MANDATE SHALL ISSUE FORTHWITH.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.